Citation Nr: 1545435	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, the Veteran's spouse was certified as spouse payee.  On the Veteran's behalf, she appealed the RO's denial of a TDIU.


FINDING OF FACT

The combination of the Veteran's service-connected psychiatric and heart disabilities precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1154(a) , 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned when the disabled veteran is unable to obtain or maintain a substantially gainful employment as a result of service connected disabilities.  A veteran will prevail on a schedular TDIU claim if the following two criteria are satisfied.   The veteran (1) has either a single service connected disability rated at 60 percent or more, or multiple service connected disabilities totaling 70 percent, with at least one disability that is rated at 40 percent or more; and (2) is unable to obtain or maintain substantially gainful employment based solely on service connected disabilities.  38 C.F.R. § 4.16(a), 4.25. 

The Veteran meets the schedular rating with one service-connected disability rated at least at 60 percent.  The Veteran has posttraumatic stress disorder that has been rated at 70 percent effective February 5, 2010.  The Veteran is also in receipt of a 100 percent rating for coronary artery disease effective March 4, 2015.   

The Veteran has a two-year associate degree.  He worked for 34 years at the Alabama Power Company.  At the time of retirement, he was a lead lineman.  His duties involved performing safety checks, job analysis, assignments for crew and filling out reports and timesheets.  Although there was an administrative component to his job, it was largely physical and consistent with a medium level employment requiring him to lift objects weighing 25 pounds frequently and up to 100 pounds on an intermittent basis.   

Based on an August 2011 examination report, the Veteran is limited to sedentary work with the ability to sit and stand at will due to his service-connected heart disability.  The examiner opined that work requiring frequent walking, stair climbing, or moderate to heavy lifting could aggravate his heart condition.  Since the Veteran worked in one industry in a primarily laborious position, it would be difficult for him to shift to employment that was primarily sedentary. 

The Veteran's ability to perform substantial gainful employment is also impaired by his service-connected posttraumatic stress disorder (PTSD).  The Veteran has limited attention and concentration, which has caused problems with his ability to manage his own finances.  In November 2010, the Veteran's wife was appointed a spouse payee and now manages the Veteran's benefits and other affairs.  The inability to manage his own finances is an indicator that the Veteran would have difficulty performing even the most routine and simple sedentary work because he lacks the mental capacity to perform such work. 
The Veteran's PTSD also creates problems dealing with others outside of his immediate family.  At the July 2011 VA examination, the Veteran reported feeling estrangement from others and that he tended to isolate himself from others.   This behavior would make it difficult for the Veteran to work in tandem with others or even deal with supervisors on a day-to-day basis.

Lastly, the Veteran has side effects from his mood stabilizers.  At the July 2011 VA examination, the Veteran reported that the mood stabilizers cause drowsiness and fatigue, which would make the Veteran sluggish and less responsive during the day in a work setting. 

Ultimately, the Veteran's limited education and work experience, and the combination of the physical and mental limitations caused by service-connected disabilities would preclude the Veteran's return to any substantial gainful employment.  Accordingly, a grant of a TDIU is warranted for the entire appeal period.   38 C.F.R. §§ 4.16(a), 4.130.


ORDER

A TDIU is granted, subject to regulations governing the payment of monetary awards. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


